Title: Notes on Debates, 28 March 1783
From: Madison, James
To: 


Friday March 28.
The Come. last mentd. reported that two blacks be rated as equal to one freeman.
Mr. Wolcot was for rating them as 4 to 3.
Mr. Carrol as 4 to 1.
Mr. Williamson sd. he was principled agst. slavery; & that he thought slaves an incumbrance to Society instead of increasing its ability to pay taxes.
Mr. Higgenson as 4 to 3.
Mr. Rutlidge sd. for the sake of the object he wd. agree to rate Slaves, as 2 to 1, but he sincerely thought 3 to 1. would be a juster proportion
Mr. Holten—as 4 to 3.
Mr. Osgood sd. he cd not go beyond 4 to 3.
On a question for rating them as 3 to 2, the votes were N. H. ay. Mas: no. R.I. divd. Cont. ay. N.J. ay. Pa. ay. Delr. ay. Maryd. no Virga. no N.C. no. S. C. no
The paragraph was then postponed by general consent; some wishing for further time to deliberate on it; but it appearing to be the general opinion that no compromise wd. be agreed to
After some further discussions on the report in which the necessity of some simple & practicable rule of apportionment came fully into view, Mr. Madison said that in order to give a proof of the sincerity of his professions of liberality he wd. propose that Slaves should be rated as 5 to 3. Mr. Rutlidge 2ded. motion. Mr. Wilson sd. he wd. sacrifice his opinion to this compromise.
Mr. Lee was agst. changing the rule, but gave it as his opinion that 2 Slaves were not equal to 1 freeman.
On the question for 5 to 3, it passed in the affirmative N.H. ay. Mas: divd. R. I. no. Cont. no. N.J. ay. Pa. ay Maryd. ay. Va. ay N.C. ay. S.C. ay.
A motion was then made by Mr. Bland 2ded. by Mr. Lee to strike out the clause so amended, and on the question, “shall it stand” it passed in the negative. N.H. ay. Mas. no. R.I. no. Con no N.J. ay. Pa. ay. Del. no. Mar. ay. Virga. ay. N.C. ay. S.C. no. so the clause was struck out.
The arguments used by those who were for rating slaves high were; that the expence of feeding & cloathing them was as far below that incident to freemen, as their industry & ingenuity were below those of freemen: and that the warm climate within wch. the States having slaves lay, compared wth. the rigorous climate & inferior fertility of the others, ought to have great weight in the case & that the exports of the former states were greater than of latter. on the other side it was said that Slaves were not put to labour as young as the children of laboring families, that having no interest in their labor they did as little as possible, & omitted every exertion of thought requisite to facilitate & expedite it: that if the exports of the States having slaves exceeded those of the others, their imports were in proportion, Slaves being employed wholly in agriculture, not in manufactures: & that in fact the balance of trade formerly was much more agst. the So. States than the others.
on the main question, see Journal
